DETAILED ACTION
Reasons for Allowance
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 12 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a method, further comprising: wherein the commercial transaction relates to a purchase for authorization to display at least one of the plurality of images on the display device, as presented in the environment of the remaining limitations of claim 1 (and substantially similar limitations in independent claim 12).  It is noted that the closest prior art, Kramer et al. (US Pub. 2015/0077326), hereinafter Kramer, shows accessing a content database external to the display device, the content database having images stored therein; storing a plurality of the images to a local memory device associated with the display device displaying a user interface screen on the output display of the display device; displaying a user interface screen on the output display of the display device; detecting, via at least one environmental sensor, a user gesture external to the display device.  However, Kramer fails to disclose or suggest based on the detecting of the user gesture external to the display device, engaging in a commercial transaction with the user via the display device, wherein the commercial transaction relates to a purchase for authorization to display at least one of the plurality of images on the display device; accessing a financial services processing system external to the display device; verifying user acknowledgement of the commercial transaction using the user gesture detected by the at least one environmental sensor; and updating the output display to display the at least one of the plurality of images based on the authorization.
The remaining claims depend from one of the above independent claims, either directly or indirectly, and are accordingly allowable.

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613